DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/26/2022 has been entered.  Claims 10-18 and 20-23 remain pending in the application.  Claims 1-9 and 19 have been canceled.  New claims 24-32 have been added.  

Allowable Subject Matter
Claims 10-18 and 20-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a metal quenching process comprising extruding an extrudate from a die at a first temperature, measuring a first profile of the extrudate, spraying the extrudate with at least one pulsed width modulated (PWM) atomized spray of a liquid to achieve a quenching rate.  The method further comprises measuring a second profile of the extrudate after spraying the extrudate, obtaining a quenched extrudate at a second temperatures, comparing the first profile to the second profile to determine an extrudate distortion, and adjusting a parameter of the at least one PWM atomized spray to reduce a subsequent extrudate distortion of a subsequent extrudate relative to the extrudate distortion.  
The closest prior art is U.S. Patent No. 3709745 ("Koeplinger") in view of PCT Pub. No. WO 2017/221671 ("Kazuma") as set forth in the Non-Final Rejection mailed 04/28/2022.  Applicant argues that Claim 10 has been amended to incorporate recitations from Claim 19 and to recite, in part, "measuring a first profile of the extrudate ... measuring a second profile of the extrudate after spraying the extrudate ... comparing the first profile to the second profile to determine an extrudate distortion; and adjusting a parameter of the at least one PWM atomized spray to reduce a subsequent extrudate distortion of a subsequent extrudate relative to the extrudate distortion" (remarks, page 5).  Applicant argues that neither Koeplinger nor Kazuma teach or disclose a process that includes measuring a profile of an element (remarks, page 5).  Applicant argues that such disclosure of a measuring a temperature using a thermocouple does not teach or render obvious the measuring the physical profile of an element, and therefore a prima facie case of obviousness has not been demonstrated (remarks, page 6).  Applicant argues that neither Koeplinger nor Kazuma teach or disclose measuring the physical profiles of elements let alone "measuring a first profile of the extrudate ... measuring a second profile of the extrudate after spraying the extrudate ... comparing the first profile to the second profile to determine an extrudate distortion; and adjusting a parameter of the at least one PWM atomized spray to reduce a subsequent extrudate distortion of a subsequent extrudate relative to the extrudate distortion" as recited in Claim 10 as amended (remarks, page 6).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest comparing the first profile to the second profile to determine an extrudate distortion; and adjusting a parameter of the at least one PWM atomized spray to reduce a subsequent extrudate distortion of a subsequent extrudate relative to the extrudate distortion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733